       Case 2:19-cv-14665-BWA-JVM Document 1 Filed 12/17/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

FR. KENNETH HAMILTON,                                                CIVIL ACTION
Plaintiff,
VERSUS
THE ROMAN CATHOLIC CHURCH                                            No. ____________
OF THE ARCHDIOCESE
OF NEW ORLEANS,                                                      Section: ______
MOST REV. GREGORY
M. AYMOND, ARCHBISHOP
OF NEW ORLEANS, and
SOCIETY OF THE DIVINE
WORD, SOUTHERN PROVINCE
OF ST. AUGUSTINE,
Defendants                                                           JURY TRIAL

                                              COMPLAINT

       NOW COMES, through undersigned counsel, FR. KENNETH HAMILTON, who

respectfully represents the following.

                                         I.         JURISDICTION

1.     Plaintiff brings this suit invoking diversity jurisdiction under 28 U.S.C. § 1332. Plaintiff

is a citizen of the State of California, County of Alameda, and defendants are citizens of Louisiana

and Mississippi. The amount in controversy of this suit exceeds $75,000. Plaintiff brings this suit

under the Louisiana torts of defamation and invasion of privacy.

                                              II.     PARTIES

2.     Plaintiff is Father Kenneth Hamilton, a citizen of California and Catholic Priest under the

order of the Southern Province of the Society of Divine Word.

3.     Defendant THE ROMAN CATHOLIC CHURCH OF THE ARCHDIOCESE OF NEW

ORLEANS, is a Louisiana non-profit religious corporation domiciled and with a principal place

of business in Louisiana.




                                                     1
       Case 2:19-cv-14665-BWA-JVM Document 1 Filed 12/17/19 Page 2 of 4



4.     Defendant MOST REV. GREGORY M. AYMOND, ARCHBISHOP OF NEW

ORLEANS, is the head of the Roman Catholic Church in New Orleans and a citizen of Louisiana.

5.     Defendant SOCIETY OF THE DIVINE WORD, SOUTHERN PROVINCE OF ST.

AUGUSTINE, is a non-profit corporation domiciled and with a principal place of business in

Mississippi.

                               III.    STATEMENT OF FACTS

6.     Plaintiff had from approximately 1983-1986 served as a Catholic Priest under the Order of

the Society of the Divine Word, Southern Province of St. Augustine.

7.     On or about June 11, 2015, an individual Jasmine Augustus filed a lawsuit against plaintiff

and defendants in Civil District Court for the Parish of Orleans numbered 2015-5617, alleging he

had been sexually abused by plaintiff from 1982 to 1989, while plaintiff was serving as a priest in

the Archdiocese of New Orleans.

8.     The allegations made by Jasmine Augustus in his lawsuit are false.

9.     Attorneys for SOCIETY OF THE DIVINE WORD, SOUTHERN PROVINCE OF ST.

AUGUSTINE settled the lawsuit brought by Mr. Augustus on behalf of plaintiff without his

knowledge or consent on or about December 19, 2018. Plaintiff had repeatedly and consistently

expressed to SOCIETY OF THE DIVINE WORD, SOUTHERN PROVINCE OF ST.

AUGUSTINE, THE ROMAN CATHOLIC CHURCH OF THE ARCHDIOCESE OF NEW

ORLEANS, and their legal representatives that he was innocent of the allegations brought by Mr.

Augustus and that he wanted to fight the allegations in court and take the matter to trial.

10.    Instead, SOCIETY OF THE DIVINE WORD and SOUTHERN PROVINCE OF ST.

AUGUSTINE, THE ROMAN CATHOLIC CHURCH OF THE ARCHDIOCESE OF NEW

ORLEANS settled the matter.




                                                 2
          Case 2:19-cv-14665-BWA-JVM Document 1 Filed 12/17/19 Page 3 of 4



11.       SOCIETY OF THE DIVINE WORD, SOUTHERN PROVINCE OF ST. AUGUSTINE,

THE ROMAN CATHOLIC CHURCH OF THE ARCHDIOCESE OF NEW ORLEANS, and

MOST REV. GREGORY M. AYMOND, ARCHBISHOP OF NEW ORLEANS made

unprivileged, false, and defamatory statements concerning plaintiff to members of the press and

public after the settlement was reached, as well as released plaintiff’s name to the press for

publication in connection with the settlement. Defendants’ statements to the press and the public

implied that plaintiff was culpable and that Mr. Augustus’ allegations were credible. They were

not.

12.       As a result of defendants’ actions, plaintiff has had his reputation forever damaged, and

media and other outlets have labeled him a child molester despite any such allegations ever having

been proven in a trial or otherwise. Defendants denied plaintiff his right to defend himself in court

and subsequently released his name in connection with a high-profile sexual abuse case.

                    IV. STATEMENT OF CLAIM AND REQUEST FOR RELIEF

13.       Defendants’ have caused irreparable harm to plaintiff’s reputation by settling the sex abuse

case without his knowledge or consent, releasing his name to the press and painting him in a false

light, and publishing unprivileged false and defamatory statements about plaintiff to the press and

others.

14.       Plaintiff requests damages and costs in an amount reasonable, and all other available relief

from this court.

                                        V. TRIAL BY JURY


1. Plaintiff requests a trial by jury as to all issues so triable.




                                                   3
Case 2:19-cv-14665-BWA-JVM Document 1 Filed 12/17/19 Page 4 of 4




                                   Respectfully submitted:




                                   /s/Robert C. Jenkins_
                                   ROBERT C. JENKINS (19256)
                                   631 St. Charles Ave.
                                   New Orleans, Louisiana 70130
                                   PH: (504)586-1616
                                   FAX: (504)559-0037
                                   E-mail: rj1430@aol.com




                               4
